Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing FORM 10-Q UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 (Mark One) [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2008 OR [ ] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file 001-4802 Becton, Dickinson and Company (Exact name of registrant as specified in its charter) New Jersey 22-0760120 (State or other jurisdiction of (I.R.S. Employer Identification No.) incorporation or organization) 1 Becton Drive, Franklin Lakes, New Jersey 07417-1880 (Address of principal executive offices) (Zip Code) (201) 847-6800 (Registrant's telephone number, including area code) N/A (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No o Indicate by checkmark whether the registrant is a large accelerated filer, an accelerated filer or a non-accelerated filer. See definition of accelerated filer and large accelerated filer in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer x Accelerated filer o Non-accelerated filer o Indicate by checkmark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes oNo x Indicate the number of shares outstanding of each of the issuer's classes of common stock, as of the latest practicable date. Class of Common Stock Shares Outstanding as of June 30, 2008 Common stock, par value $1.00 BECTON, DICKINSON AND COMPANY FORM 10-Q For the quarterly period ended June 30, 2008 TABLE OF CONTENTS Part I. FINANCIAL INFORMATION Page Number Item 1. Financial Statements (Unaudited) Condensed Consolidated Balance Sheets 3 Condensed Consolidated Statements of Income 4 Condensed Consolidated Statements of Cash Flows 5 Notes to Condensed Consolidated Financial Statements 6 Item 2. Managements Discussion and Analysis of Financial Condition and Results of Operations 17 Item 3. Quantitative and Qualitative Disclosures About Market Risk 25 Item 4. Controls and Procedures 25 Part II. OTHER INFORMATION Item 1. Legal Proceedings 26 Item 1A. Risk Factors 27 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 27 Item 3. Defaults Upon Senior Securities 27 Item 4. Submission of Matters to a Vote of Security Holders 27 Item 5. Other Information 28 Item 6. Exhibits 29 Signatures 30 Exhibits 31 2 ITEM 1. FINANCIAL STATEMENTS BECTON, DICKINSON AND COMPANY CONDENSED CONSOLIDATED BALANCE SHEETS Thousands of dollars June 30, September 30, Assets 2008 2007 (Unaudited) Current Assets: Cash and equivalents $ 735,908 $ 511,482 Short-term investments 232,494 158,040 Trade receivables, net 1,175,256 1,083,152 Inventories: Materials 154,453 142,484 Work in process 213,422 195,155 Finished products 776,537 714,320 1,144,412 1,051,959 Prepaid expenses, deferred taxes and other 360,402 325,933 Total Current Assets 3,648,472 3,130,566 Property, plant and equipment 5,845,401 5,354,115 Less allowances for depreciation and amortization (3,104,176 ) (2,856,777 ) 2,741,225 2,497,338 Goodwill 652,054 621,414 Core and Developed Technology, Net 375,059 374,779 Other Intangibles, Net 89,225 95,938 Capitalized Software, Net 132,837 142,738 Other 490,334 466,592 Total Assets $ 8,129,206 $ 7,329,365 Liabilities and Shareholders Equity Current Liabilities: Short-term debt $ 204,349 $ 207,634 Payables and accrued expenses 1,261,600 1,271,175 Total Current Liabilities 1,465,949 1,478,809 Long-Term Debt 954,855 955,713 Long-Term Employee Benefit Obligations 452,340 444,874 Deferred Income Taxes and Other 181,949 88,012 Commitments and Contingencies - - Shareholders Equity: Common stock 332,662 332,662 Capital in excess of par value 1,312,407 1,125,368 Retained earnings 6,625,931 5,995,787 Deferred compensation 13,733 12,205 Common shares in treasury  at cost (3,442,510 ) (3,105,893 ) Accumulated other comprehensive income 231,890 1,828 Total Shareholders Equity 5,074,113 4,361,957 Total Liabilities and Shareholders Equity $ 8,129,206 $ 7,329,365 See notes to condensed consolidated financial statements 3 BECTON, DICKINSON AND COMPANY CONDENSED CONSOLIDATED STATEMENTS OF INCOME Thousands of dollars, except per share data (Unaudited) Three Months Ended Nine Months Ended June 30, June 30, 2008 2007 2008 2007 Revenues $ 1,867,587 $ 1,631,159 $ 5,320,279 $ 4,708,607 Cost of products sold 917,362 791,071 2,601,016 2,264,544 Selling and administrative 440,588 412,164 1,277,828 1,202,879 Research and development 100,071 92,993 287,633 259,620 Acquired in-process research and development - 7,394 - 122,133 Total Operating Costs and Expenses 1,458,021 1,303,622 4,166,477 3,849,176 Operating Income 409,566 327,537 1,153,802 859,431 Interest income 10,956 11,938 32,489 37,138 Interest expense (9,017 ) (11,598 ) (27,455 ) (36,152 ) Other (expense)/income, net (1,285 ) 1,774 252 5,278 Income From Continuing Operations Before Income Taxes 410,220 329,651 1,159,088 865,695 Income tax provision 112,811 89,182 315,147 258,636 Income From Continuing Operations 297,409 240,469 843,941 607,059 (Loss)/Income from Discontinued Operations, net (320 ) 4,340 880 23,162 Net Income $ 297,089 $ 244,809 $ 844,821 $ 630,221 Basic Earnings per Share: Income from Continuing Operations $ 1.22 $ 0.98 $ 3.45 $ 2.47 Income from Discontinued Operations - 0.02 - 0.09 Basic Earnings per Share (A) $ 1.22 $ 1.00 $ 3.46 $ 2.57 Diluted Earnings per Share: Income from Continuing Operations $ 1.18 $ 0.95 $ 3.34 $ 2.38 Income from Discontinued Operations - 0.02 - 0.09 Diluted Earnings per Share (A) $ 1.18 $ 0.96 $ 3.34 $ 2.47 Dividends per Common Share $ 0.285 $ 0.245 $ 0.855 $ 0.735 (A) Total per share amounts may not add due to rounding. See notes to condensed consolidated financial statements 4 BECTON, DICKINSON AND COMPANY CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS Thousands of dollars (Unaudited) Nine Months Ended June 30, 2008 2007 Operating Activities Net income $ 844,821 $ 630,221 Income from discontinued operations, net (880 ) (23,162 ) Income from continuing operations 843,941 607,059 Adjustments to income from continuing operations to derive net cash provided by continuing operating activities, net of amounts acquired: Depreciation and amortization 353,113 323,565 Share-based compensation 80,526 85,220 Deferred income taxes (10,766 ) (47,072 ) Acquired in-process research and development - 122,133 Change in working capital (66,107 ) (192,632 ) Pension obligation 10,582 (40,737 ) Other, net 19,863 17,371 Net Cash Provided by Continuing Operating Activities 1,231,152 874,907 Investing Activities Capital expenditures (418,411 ) (365,939 ) Capitalized software (31,009 ) (16,075 ) Purchases of investments, net (50,170 ) (10,982 ) Acquisitions of businesses, net of cash acquired (41,394 ) (339,528 ) Proceeds from discontinued operations - 19,971 Other, net (29,663 ) (68,385 ) Net Cash Used for Continuing Investing Activities (570,647 ) (780,938 ) Financing Activities Change in short-term debt (3,740 ) (122,653 ) Payments of debt (591 ) (100,547 ) Repurchase of common stock (354,389 ) (412,437 ) Excess tax benefits from payments under share-based compensation plans 55,715 43,059 Dividends paid (208,996 ) (180,084 ) Issuance of common stock and other, net 64,031 100,859 Net Cash Used for Continuing Financing Activities (447,970 ) (671,803 ) Discontinued Operations Net cash (used for) provided by operating activities (991 ) 13,829 Effect of exchange rate changes on cash and equivalents 12,882 7,880 Net increase (decrease) in cash and equivalents 224,426 (556,125 ) Opening Cash and Equivalents 511,482 1,000,289 Closing Cash and Equivalents $ 735,908 $ 444,164 See notes to condensed consolidated financial statements 5 BECTON, DICKINSON AND COMPANY NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS Dollar and share amounts in thousands, except per share data June 30, 2008 Note 1 - Basis of Presentation The accompanying unaudited condensed consolidated financial statements have been prepared in accordance with the instructions to Form 10-Q and, in the opinion of the management of the Company, include all adjustments which are of a normal recurring nature necessary for a fair presentation of the financial position and the results of operations and cash flows for the periods presented. However, the financial statements do not include all information and footnotes required for a presentation in accordance with U.S. generally accepted accounting principles. These condensed consolidated financial statements should be read in conjunction with the consolidated financial statements and the notes thereto included or incorporated by reference in the Company's 2007 Annual Report on Form 10-K. The results of operations for the interim periods are not necessarily indicative of the results of operations to be expected for the full year. Note 2  Accounting Change On October 1, 2007, the Company adopted Financial Accounting Standards Board Interpretation No. 48 Accounting for Uncertainty in Income Taxes, an interpretation of FASB Statement No. 109 (FIN 48).
